WALKEB, P. J.
The overruling of the motion for a new trial is the only matter which is assigned as er*648ror. The grounds of that motion were that the verdict was against the weight of the evidence, and that there was not sufficient evidence to sustain a verdict. On the issue presented by the claim interposed by the appellant (claimant below) to the two horses levied upon as the property of Leonard Pitts (in whose possession they were found), the conflicts in the evidence were such as to make the question fairly one for the determination of the jury. While the persons who were present when the trade involving the two horses was made between the claimant and Pitts state that the swap was made with the express condition that one Vaughn, who held a mortgage on the mule which Pitts was to give as part of the consideration for the two horses, should consent to the trade, and the evidence showed that this consent was not given, yet there was evidence tending to show that the trade was an unconditional one — for-instance, declarations of the parties indicating that such was the case, the unconditional written promise of Pitts to pay the sum which he was to give in hoot, and the circumstance, indicated by some of the testimony, that Vaughn’s consent to the trade was not sought until after the horses had been levied on as the property of Pitts. The claim that the verdict was unsupported by any evidence is wholly without merit. Nor is it made to appear that the preponderance of the evidence against the verdict was so decided as clearly to convince this court that it was wrong and unjust. It follows that the action of the lower court in denying the motion for a new trial cannot be made a ground of reversal.
Affirmed.